DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Application contains the following matter not disclosed in original disclosure and any parent application: Title and abstract are objected to for including a new matter. 
Original disclosure fails to provide proper support for a title “Classifier bypass based on message sender trust and verification and abstract that recites “determining whether the sender of the email message is 10verified: determining whether the sender is both trusted and verified: and when it is determined that the sender is both trusted and verified, treating the email message as trustworthy, wherein treating the email message as trustworthy includes bypassing a classifier52”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 currently depends on claim 1 and recites “the HTML email” which lacks antecedent basis. Claim 2 provides proper antecedent basis for the term and claim 3 should depend on claim 2. This will be assumed for examination purposes. Appropriate correction is required.


Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-5 and 9-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 17-20 of prior U.S. Patent No. U.S. Patent No. 11,005,881. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,005,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-12 and 15-19 are anticipated by claims 1-25 of U.S. Patent No. 11,005,881.

Claims 1, 6-8, 13-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,972,499. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-12 and 15-19 are anticipated by claims 1-20 of U.S. Patent No. 10,972,499.

Claim 1, 6-8, 13-15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17157549 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 1-5, 8-12 and 15-19 are anticipated by claims 1-20 of copending Application No. 17157549.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the statutory double patenting rejection(s) and by filing terminal disclaimer to overcome the non-statutory double patenting rejection, set forth in this Office action. Note: Please note The filing of a terminal disclaimer cannot overcome a double patenting rejection of claims 2-5 and 9-12 based upon 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dharap (US 20020026460 A1) discloses a method of encoding data strings in a web page, comprising mapping the data strings to a fixed-length string; replacing said data strings in the web page; and transmitting the page with said fixed-length strings.
Chahill (US 7,526,730 B1) discloses displaying a uniform resource locator (URL) to assist a user in determining whether a URL destination is what the user expects. A link is presented for selection to a user, and a URL corresponding to the link is accessed. A portion of the URL that corresponds to a hostname component of the URL may be identified, and the URL may be displayed. The hostname component of the URL is visually distinguished from other components of the URL. In addition to or as an alternative to displaying the URL and visually distinguishing the hostname component, a warning message relating to the hostname portion of the URL may be displayed. The techniques may be implemented as a software plug-in or in any type of software application that is capable of recognizing URLs.
MARCINOWSKI-KOEPPER (DE19955699A1) discloses a method for enabling simplified access to a website, comprising the steps: the URL of the website is determined; and the particular URL is assigned at least one-character string that is shorter than the URL. The invention further relates to a storage element for storing data for access by an application program executed on a data processing unit, which application uses a method of the aforementioned type.
Briscoe et al. (US 7,216,149 B1) discloses Uniform Resource Locators (URLs) contain information about where a file is located and what a browser should do with it. Each file on the Internet has a unique URL. The first part of the URL is called the scheme. It tells the browser how to deal with the file that it is about to open. One of the most common schemes to access web pages is HypterText Transfer Protocol (HTTP). The second part of the URL is the name of a server where the file is located followed by the path that leads to the file and the file name. Sometimes, a URL ends in a trailing forward slash with no file name given. In this case, the URL refers to the default file in the last directory in the path (i.e., index.html), which generally corresponds to the home page. For example, consider the web address "census.rolandgarros.org/rc/images/ . . . ". The domain name is "census.rolandgarros.org". This is the specific host computer on which corresponding web pages reside. The next segment of the URL is the directory ("rc") and subdirectory "images") on the host computer that contains a specific web site. The last segment of the URL, represented by the ellipsis mark, is the filename of the specific web page being requested.
Goodman et al. (US 2005/0022008 A1) discloses a system and method that facilitate extracting data from messages for spam filtering. The extracted data can be in the form of features, which can be employed in connection with machine learning systems to build improved filters. Data associated with origination information as well as other information embedded in the body of the message that allows a recipient of the message to contact and/or respond to the sender of the message call be extracted as features. The features, or a subset thereof, can be normalized and/or deobfuscated prior to being employed as features of the machine learning systems. The (deobfuscated) features can be employed to populate a plurality of feature lists that facilitate spam detection and prevention. Exemplary features include an email address, an IP address, a URL, an embedded image pointing to a URL, and/or portions thereof.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435